Citation Nr: 0022103	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  98-08 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease as secondary to service-connected 
post-traumatic stress disorder (PTSD) and bilateral varicose 
veins.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from February 1965 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The medical evidence of record establishes an aggravating 
relationship between the veteran's service-connected PTSD and 
his hypertension and coronary artery disease.  


CONCLUSION OF LAW

Aggravation of the veteran's hypertension and coronary artery 
disease is proximately due to or the result of the service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (1999); Allen v. Brown, 7 
Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448. 

In this case, the veteran seeks service connection for 
hypertension and coronary artery disease as secondary to 
PTSD.  As reflected during his June 2000 hearing before a 
member of the Board, he primarily asserts that the PTSD 
aggravates his cardiovascular disorders.   

In a February 1998 statement, Donna F. Warren, M.D., related 
that she had treated the veteran since February 1996.  He had 
a history of hypertension and atherosclerotic heart disease, 
as well as service-related PTSD.  Dr. Warren stated that, 
although the hypertension and heart disease were not service-
related, PTSD could certainly aggravate both conditions and 
contribute to his frequent experience of chest pain.  

Also in a February 1998 statement, Martin Cooper, M.D., 
indicated that the veteran related to him a history of 
hypertension, coronary artery disease, varicose veins, and 
PTSD.  Although he felt there was no direct relationship 
between the veteran's military service and the development of 
coronary artery disease and hypertension, Dr. Cooper stated 
that stress could certainly aggravate both disorders.  He 
explained that stress could cause the release of substances 
in the body that had adverse effects on the vascular system.  
He added that the theory that stress could aggravate blood 
pressure and cardiac problems had been documented in studies.    

The veteran underwent a VA psychiatric examination in March 
1998.  After conducting an examination of the veteran, the 
examiner commented that the veteran strongly wanted to 
believe that his hypertension and heart condition were caused 
by stress from PTSD.  He related that, although stress could 
temporarily increase the blood pressure, the etiology for 
hypertension and heart conditions were multifactorial.  The 
examiner felt that the veteran's alcohol intake, lack of 
compliance with diet, and lack of regular exercise could also 
play a significant role in his heart condition.  Lacking any 
specific documentation by any specific study related stress 
to causing sustained hypertension and coronary artery 
disease, the examiner was hesitant to make any additional 
statements.  

Also in March 1998, the veteran was afforded a VA cardiology 
examination.  He described his history of varicose veins, 
PTSD, hypertension, and cardiac problems.  He believed that 
his chest pain and high blood pressure were related to stress 
from PTSD.  After examining the veteran, the examiner 
commented that the veteran's heart condition was primarily 
aggravated by his elevated blood pressure, his elevated 
cholesterol, his heavy smoking, and by being male.  He added 
that his blood pressure was aggravated by his alcohol 
consumption.  The examiner stated that stress could certainly 
elevate epinephrine levels and cause the heart to work 
harder.  He could not opine that stress was the primary cause 
of the veteran's cardiac problems.  However, if he had to 
attach a number to the amount of increase to the veteran's 
cardiac dysfunction due to stress, it would be between five 
and 10 percent.          

Considering this evidence, the Board acknowledges that there 
is evidence both in support of and contrary to the veteran's 
assertion that his service-connected PTSD aggravates his 
hypertension and coronary artery disease.  Specifically, the 
VA examiners differ in opinion as to whether stress causes a 
temporary or a permanent increase in the underlying 
disability.  In any event, while the service-connected PTSD 
did not cause the cardiovascular disabilities, it appears 
that the PTSD in some way aggravates the veteran's 
cardiovascular disorder  When the evidence is in relative 
equipoise, the law requires the Board to resolve doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, the Board finds that the evidence supports service 
connection for hypertension and coronary artery disease as 
secondary to the service-connected PTSD.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.310(a); Allen, 7 Vet. App. at 
448.  However, the Board emphasizes that, under Allen, 
compensation is allowable only for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation. Id.   


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for hypertension and 
coronary artery disease as secondary to service-connected 
PTSD is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

